           Case 8:19-cv-00302-AG-KES Document 10 Filed 03/13/19 Page 1 of 3 Page ID #:83




                 1 MUSICK, PEELER & GARRETT LLP
                                 650 Town Center Drive, Suite 1200
                 2               Costa Mesa, California 92626-1925
                                     Telephone (714) 668-2400
                 3                   Facsimile (714) 668-2490
                   Donald E. Bradley (State Bar No. 145037)
                 4  d.bradley@musickpeeler.com
                 5
                     Attorneys for Defendant TRANS UNION LLC
                 6
                 7
                                                     UNITED STATES DISTRICT COURT
                 8
                 9           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION

             10 Pritish Vora,                                          Case No. 8:19-cv-00302 AG (KESx)
             11               Plaintiff,
                       vs.                                             Hon. Andrew J. Guilford, Courtroom 10D
             12
             13 EQUIFAX INFORMATION                                    STIPULATION FOR EXTENSION
                SERVICES, LLC; EXPERIAN                                OF TIME FOR DEFENDANT TRANS
             14 INFORMATION SOLUTIONS, INC.;                           UNION LLC TO RESPOND TO
             15 TRANS UNION, LLC,                                      PLAINTIFF’S COMPLAINT
                              Defendants.
             16
             17                  Plaintiff Pritish Vora and Defendant Trans Union LLC (“Trans Union”), by
             18 and through its attorneys of record, file this Stipulation for Extension of Time for
             19 Defendant Trans Union to file a responsive pleading, and would respectfully show
             20 the Court as follows:
             21                                                      FACTS
             22                  1.      On February 15, 2019, Plaintiff filed his Complaint.
             23                  2.      The current deadline for Trans Union to answer or otherwise respond to
             24 Plaintiff’s Complaint is March 18, 2019.
             25                  3.      Plaintiff has agreed to extend the deadline for Trans Union to file its
             26 appropriate responsive pleading to Plaintiff’s Complaint by 21 days, as Trans Union
             27 needs additional time in which to access and review all of its file and to
             28 appropriately respond to the allegations in Plaintiff’s Complaint.
MUSICK, PEELER       1148796.1
& GARRETT LLP
                         STIPULATION FOR EXTENSION OF TIME FOR DEFENDANT TRANS UNION LLC TO RESPOND TO
                                                     PLAINTIFF’S COMPLAINT
     Case 8:19-cv-00302-AG-KES Document 10 Filed 03/13/19 Page 2 of 3 Page ID #:84




                 1               WHEREFORE, Plaintiff and Trans Union respectfully request that this Court
                 2 extend the time for Trans Union to answer or otherwise respond to the Plaintiffs
                 3 Complaint to April 8,2019.
                 4
                 5 DATED: March / 3,2019                  PRITISH VORA
                 6
                 1
                                                          By:
                 8
                                                                Pritish Vora
                 9                                              Pro Se Plaintiff
                10


                                           a
                11
                                              ,2019       MUSICK, PEELER & GARRETT LLP
                12 DATED: March
                13
                14
                15                                        By:
                                                                P^fiald E. Bradley
                16                                              Kristin L. Marker
                17                                              Attorneys for Defendant TRANS UNION LLC
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
MUSICK, PEELER
& GARRETT LLP                                                                                           2
ATTORNKYSATUW        3675243.1
           Case 8:19-cv-00302-AG-KES Document 10 Filed 03/13/19 Page 3 of 3 Page ID #:85




                 1                                       PROOF OF SERVICE
                 2
                     STATE OF CALIFORNIA, COUNTY OF ORANGE
                 3
                 4       At the time of service, I was over 18 years of age and not a party to this
                   action. I am employed in the County of Orange, State of California. My business
                 5
                   address is 650 Town Center Drive, Suite 1200, Costa Mesa, CA 92626-1925.
                 6
                         On March 13, 2019, I served true copies of the following document(s)
                 7
                   described as STIPULATION FOR EXTENSION OF TIME FOR
                 8 DEFENDANT TRANS UNION LLC TO RESPOND TO PLAINTIFF’S
                   COMPLAINT on the interested parties in this action as follows:
                 9
             10                                     Pritish Vora
                                                    27758 Santa Margarita Parkway, #530
             11
                                                    Mission Viejo, CA 92691
             12                                     Phone: (949) 292-8359
             13                                     Email: pvora2112@gmail.com
                                                    Plaintiff in Pro Per
             14
             15                  BY MAIL: I enclosed the document(s) in a sealed envelope or package
                                 addressed to the persons at the addresses listed in the Service List and placed
             16                  the envelope for collection and mailing, following our ordinary business
             17                  practices. I am readily familiar with the practice of Musick, Peeler &
                                 Garrett LLP for collecting and processing correspondence for mailing. On
             18                  the same day that correspondence is placed for collection and mailing, it is
             19                  deposited in the ordinary course of business with the United States Postal
                                 Service, in a sealed envelope with postage fully prepaid. I am a resident or
             20                  employed in the county where the mailing occurred. The envelope was
             21                  placed in the mail at Costa Mesa, California.

             22       I declare under penalty of perjury under the laws of the United States of
             23 America that the foregoing is true and correct and that I am employed in the office
                of a member of the bar of this Court at whose direction the service was made.
             24
             25       Executed on March 13, 2019, at Costa Mesa, California.

             26
                                                                           /s/ April M. Yusay
             27                                                      April M. Yusay
             28
MUSICK, PEELER       1148796.1                                       3
& GARRETT LLP
                         STIPULATION FOR EXTENSION OF TIME FOR DEFENDANT TRANS UNION LLC TO RESPOND TO
                                                     PLAINTIFF’S COMPLAINT
